Title: To Thomas Jefferson from John Langdon, 10 June 1801
From: Langdon, John
To: Jefferson, Thomas


               
                  Sir.
                  Hopkinton, June 10th. 1801
               
               I had the honor yesterday of receiving your letter of the 23d Ult. at this place where I have been four days attending my duty in the Legislature of this State; the post road from Portsmouth not passing thro’ this Town prevented my receiving your favo’r sooner. Indeed my dear President, you can better conceive than I can possably describe, my feelings when I consider the kind offer which you have been pleased to make me, that of Secretary of the Navy. Tho’ I think myself unequal to the Station, yet the great desire I have of associateg with those, who I sincerely respect and love, and at the same time find it almost impossable to accept, distresses me beyond measure. hope to return to Portsmouth in ten days when I shall see my Brother who no doubt, will have returnd from Washington by that time, when I will come to a determination what to do in this important Business—
               I pray you Sr. to accept of my greatful acknowledgements for all your goodness and kindness, and believe me with the most sincere respect and attachment
               Dear Sr. your obliged Servant
               
                  
                     John Langdon
                  
               
            